Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 10-26 are objected to because of the following informalities: 
Applicant claims “the determined age” in Claims 2, 10, 11, 16, 17, 19, and 20. There is no antecedent basis for this term. Applicant can solve this by changing “determine an age” to “determine a determined age”.
Applicant claims 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of claims 2-9, 11-18, and 20-26 (flow chart recommended) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Systems and Method for charging batteries with Constant Voltage based on battery age
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 11, 15, 19, 20, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrahimzadeh (USPN 10393822), hereinafter Ebra
Independent Claim 1, Ebra discloses a method (Figs. 5-7) comprising:
determining an age of a battery (steps 510, 520 of Fig. 5);
determining a charging voltage for charging the battery, wherein the charging voltage increases as the age of the battery increases (530, see further Fig. 6); and
charging the battery at the charging voltage for the duration of a charge cycle (abstract, Col 1 L55 to Col 2 L3, Col 2 L40 to Col 3 L27, Col 3 L37-63, Col 5 L9-37, Col 10 L20 to Col 11 L5; these sections along with 540 describes that the voltage for charging is floated, i.e. maintained at that voltage for charging the battery, thus for the duration of a charge cycle; see the screenshot below from Col 10, which demonstrates that maintaining the voltage at the level is an option in addition to the option of constant current/constant voltage charging, thus the applicant’s claim is met by the maintaining option).

    PNG
    media_image1.png
    138
    830
    media_image1.png
    Greyscale

Independent Claim 10, Ebra discloses a battery charging apparatus (Figs. 1-4 and 8) comprising: a charger (118) to charge one or more batteries (152, Col 11 L45-58 describes 152 including at least one battery); and
a computing apparatus comprising one or more processors operably coupled to the charger (BMS 154 of Fig. 1) and configured to:
determine an age of a battery (steps 510, 520 of Fig. 5);
determine a charging voltage for charging the battery based on the determined age of the battery, wherein the charging voltage increases as the age of the battery increases (530 of Fig. 5, see further Fig. 6); and cause the charger to charge the battery at the charging voltage for the duration of a charge cycle (abstract, Col 1 L55 to Col 2 L3, Col 2 L40 to Col 3 L27, Col 3 L37-63, Col 5 L9-37, Col 10 L20 to Col 11 L5; these sections along with 540 describes that the voltage for charging is floated, i.e. maintained at that voltage for charging the battery, thus for the duration of a charge cycle).
Independent Claim 19, Ebra discloses a system (Figs. 1-4 and 8) comprising:
a charging apparatus for charging one or more batteries (PSU including charger 118); and
a battery operatively coupled to the charging apparatus (152, Col 11 L45-58 describes 152 including at least one battery), the battery comprising: one or more electrochemical cells (152, Col 11 L45-58 describes 152 including at least one battery; Col 2 L4-24 has lithium-ion cells, which are electrochemical cells); and
a battery management system (BMS 154 of Fig. 1) comprising one or more processors (Fig. 1 in view of Col 2 L52 to Col 3 L7) operably coupled to the one or more electrochemical cells and configured to:
determine an age of the battery (steps 510, 520 of Fig. 5);
determine a charging voltage for charging the battery based on the determined age of the battery, wherein the charging voltage increases as the age of the battery increases (530 of Fig. 5, see further Fig. 6); and cause the charger to charge the battery at the charging voltage for the duration of a charge cycle (abstract, Col 1 L55 to Col 2 L3, Col 2 L40 to Col 3 L27, Col 3 L37-63, Col 5 L9-37, Col 10 L20 to Col 11 L5; these sections along with 540 describes that the voltage for charging is floated, i.e. maintained at that voltage for charging the battery, thus for the duration of a charge cycle).
Dependent Claims 2, 11, and 20, Ebra discloses determining the charging voltage comprises: determining a base charging voltage (Fig. 6 demonstrates that at 36 months, there is a 45V base voltage); determining a charging voltage increase based on the determined age of the battery (Fig. 6 demonstrates that at 48 months, 60 months, and 72 months, it increases at 2.5V for each step, respectively); and
summing the base charging voltage and the charging voltage increase (see Fig. 6).
Dependent Claims 6, 15, and 24, Ebra discloses determining the age of the battery comprises determining a time period between a first charge cycle of the battery and a current charge cycle of the battery (Fig. 6 demonstrates this concept).
Dependent Claim 25, Ebra discloses the battery is disposed in a device (Figs. 1-4 & 8)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 12, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimzadeh (USPN 10393822), hereinafter Ebra, in view of Moore et al (USPGPN 20040222768).
Dependent Claims 3, 4, 12, 13, 21, and 22, Ebra fails to explicitly teach determining the age of the battery comprises determining a number of times the battery has been charged (with respect to [wrt] Claims 3, 12, and 21) and determining the age of the battery comprises determining an internal impedance of the battery (wrt Claims 4, 13, and 22).
Moore teaches determining the age of the battery comprises determining a number of times the battery has been charged and determining the age of the battery comprises determining an internal impedance of the battery (life cycle parameter of the battery which is a function of both time/age and number of discharge/recharge cycle, see abstract, ¶’s [08, 16, 17, 27, 29], where ¶[29] describes the age/lifecycle parameter being determined based on impedance, time, and age of the battery). Moore further teaches Moore discloses a method (Figs. 1 & 4) comprising: determining an age of a battery (life cycle parameter of the battery which is a function of both time/age and number of discharge/recharge cycle, see abstract, ¶’s [08, 16, 17, 27, 29]); determining a charging voltage for charging the battery, wherein the charging voltage increases as the age of the battery increases (¶’s [17, 26], Claim 10 of Moore). One of ordinary skill in the art understands that by accounting for more factors in computing parameters (i.e. including time, number of cycles, impedance, etc.), it serves to provide a clearer and so more accurate picture of the parameter, where for Ebra, Moore, and the present application, this parameter is the age/state of health of the battery. In addition, Moore teaches that by performing this processing, it serves to improve the life[time] of the battery (abstract, ¶’s [05, 16, 44]).
It would have been obvious to one of ordinary skill in the art to modify Ebra with Moore to provide improved accuracy and lifetime.
Claims 3, 4, 12, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebra in view of Fridman et al (USPGPN 20020075003)
Dependent Claims 5, 14, and 23, Ebra teaches performing testing on the battery (Col 7 L35-50, Col 8 L40 to Col 9 L48).
Ebra fails to explicitly teach determining the age of the battery comprises: supplying a test current to the battery; and determining a test voltage while the test current is supplied.
Fridman teaches determining the age of the battery comprises: supplying a test current to the battery; and determining a test voltage while the test current is supplied (abstract, ¶[49], Fig.s 1-4, esp. 2-4, describes applying the test pulse with current amplitude IP, measuring the voltage as a result, and determining age/deterioration from that). Fridman teaches that doing so optimizes the useful life of the battery according to the deterioration of the battery (¶’s [17, 18]), and to provide improved accuracy of the deterioration measurement (¶’s [45, 50, 53, 59, 66]).
It would have been obvious to a person of ordinary skill in the art to modify Ebra with Fridman to provide improved accuracy and battery lifetime.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebra in view of Ferrese et al (USPGPN 20160248266)
Dependent Claims 7 and 16, Ebra teaches determine the charging voltage based on the determined age of the battery (Fig. 6 demonstrates this concept)
Ebra fails to explicitly teach determining the charging voltage for charging the battery is further based on a charging time threshold.
Ferrese teaches determining the charging voltage for charging the battery is further based on a charging time threshold (¶[35] describes the charging strategy includes charging voltage and is determined based on the charging time threshold/time available for charging and battery cell ages/aging constraints). Ferrese teaches this system of customized battery strategy provides improved efficiency (¶’s [13, 38, 40, 54]), battery life (¶’s [13, 38, 54]), and optimized charging speed (¶’s [38, 52])
It would have been obvious to a one of ordinary skill in the art to modify Ebra with Ferrese to provide improved efficiency, life, and speed.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebra in view of Zhang (USPGPN 20180076634)
Dependent Claims 8 and 17, Ebra teaches determine the charging voltage based on the determined age of the battery (Fig. 6 demonstrates this concept)
Ebra fails to explicitly teach determining the charging voltage for charging the battery is further based on a turbo charge setting, wherein the turbo charge setting is adjustable by a user.
Zhang teaches determining the charging voltage for charging the battery is further based on a turbo charge setting, wherein the turbo charge setting is adjustable by a user (Figs. 1-3, esp. S1 of Fig. 1, S11 of Fig. 2, s105 of Fig. 3, along with ¶[29] describes that the fast/turbo charging scheme, which includes a voltage level, is selected by a user requirements, and is thus adjustable by a user). Zhang teaches that this serves to mitigate/slow down aging and so improve the lifetime of the device (see at least ¶[29]) while also providing improved user convenience (allowing for fast charging when required is more convenient, abstract)
It would have been obvious to a person of ordinary skill in the art to modify Ebra with Zhang to provide improved convenience and lifetime.
Claims 9, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ebra in view of Takechi et al (USPGPN 20190036151)
Dependent Claims 9, 18, and 26, Ebra teaches the battery is a lithium ion battery (see at least Col 2 L4-24)
Ebra fails to explicitly teach the battery comprises an anode having a lithium ion intercalation potential of at least 0.5 V above lithium metal.
Takechi teaches the battery comprises an anode having a lithium ion intercalation potential of at least 0.5 V above lithium metal (Takechi teaches a certain type of battery chemistry, see abstract, where the claimed limitations are taught for this type of battery chemistry in at least ¶’s [17, 58]). Takechi teaches this chemistry serves to improve stability (¶’s [17, 30, 58, 66, 67]) and safety (¶’s [01, 30]).
It would have been obvious to a person of ordinary skill in the art to modify Ebra with Takechi to provide improved safety and stability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closest prior art for battery age in time since original charge time: US-20110163722-A1 (¶[31]; family US-8947050-B2, US-20110221392-A1, US-9753093-B2)
US-20220134903-A1 (abstract, ¶’s [05-08, 36, 144, 149, 150, 154, 163, 177])
See also US-6285162-B1 
US-6337560-B1 
US-7245107-B2 
US-8310094-B2 
US-10046662-B2 
US-9742217-B2
US-20090302681-A1 
US-20150367744-A1 
US-20180029491-A1 
US-20170126052-A1 US-20200321795-A1
CN-111384757-A 
WO-2021203857-A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859